 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     MICHAEL PETTENGER
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:20-cr-00139-DAD-BAM
12                     Plaintiff,                   STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; AND ORDER
13   vs.
14   MICHAEL PETTENGER,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney David Gappa, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Michael Pettenger, that the status conference
20   currently scheduled for May 12, 2021, at 1:00 p.m. may be continued to July 14, 2021, at 1:00
21   p.m.
22          The defense filed a motion to suppress in this matter on December 18, 2020. See Dkt.
23   #22. Following briefing from the parties, the district court held a hearing on the motion to
24   suppress on March 1, 2021. See Dkt. #31. At the conclusion of the hearing, the district court set
25   an evidentiary hearing for April 6, 2021, which was moved by the parties’ stipulation to April
26   13, 2021. See Dkt. #31, 36. On April 1, 2021, a Superseding Indictment was issued in this case.
27   See Dkt. #37. On April 13, 2021, the district court granted the defense motion to suppress, see
28
 1   Dkt. #22, and, on motion from the government, dismissed the initial Indictment. See Dkt. #42. At
 2   the time, the matter was set for a status conference on April 28, 2021, at 1:00 p.m.
 3           Since the issuance of the Superseding Indictment on April 1, 2021, the government has
 4   provided additional discovery in the matter. The defense requires additional time to review such
 5   discovery, consult with his client, and conduct further investigation. In addition, the government
 6   has provided a plea offer and defense counsel requires additional time to discuss this offer with
 7   his client.
 8           The parties agree that the delay resulting from the continuance to July 14, 2021, shall be
 9   excluded in the interests of justice because it results from a continuance granted by the Court at
10   defendant’s request on the basis of the Court’s finding that the ends of justice served by taking
11   such action outweigh the best interest of the public and the defendant in a speedy trial, pursuant
12   to 18 U.S.C. § 3161(h)(7)(A).
13
                                                   Respectfully submitted,
14
15                                                 PHILLIP A. TALBERT
                                                   Acting United States Attorney
16
17   Date: May 7, 2021                             /s/ David Gappa
                                                   DAVID GAPPA
18                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
19
20                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
21
22   Date: May 7, 2021                             /s/ Reed Grantham
                                                   REED GRANTHAM
23                                                 Assistant Federal Defender
                                                   Attorney for Defendant
24                                                 MICHAEL PETTENGER
25
26
27
28

      Pettenger – Stipulation to Continue             2
 1                                              ORDER
 2           IT IS SO ORDERED. The status conference currently scheduled for May 12, 2021, at
 3   1:00 p.m. is hereby continued to July 14, 2021, at 1:00 p.m. before Magistrate Judge Barbara
 4   A. McAuliffe.

 5           IT IS FURTHER ORDERED THAT the period of time through July 14, 2021, is
 6   deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A) because it results from a continuance
 7   granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of
 8   justice served by taking such action outweigh the best interest of the public and the defendant in
 9   a speedy trial.
10
     IT IS SO ORDERED.
11
12       Dated:        May 7, 2021                            /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Pettenger – Stipulation to Continue             3
